Randolph, J. Roth
pleas in this case are bad; they set forth in substance a parol agreement by demandant with one Peter P. Brow.n, a former owner of the premises, by which be agreed .to purchase demandant’s right .of dower for two hundred dollars, to be paid in eight annual payments, and the subsequent payment and receipt of the money in full satisfaction of dower; also the payment of two hundred dollars by said Peter P. Brown, owner, &c., before the commencement of this suit, and the acceptance'thereof in full satisfaction by the demandant of her dower. Dower is an interest in lands for the period of the widow’s life, and can only be released .or discharged under the .statute,of frauds by some instrument in writing. So the point was strictly ruled in White v. White, 1 Harr. 202. How far a .court of equity may decree a specific performance, where there has been a parol accord and satisfaction and part performance, it is not necessary to determine bei:e. The most a court of law can do is, in ease of a judgment ,by default, to permit the payments‘under such an agreement to be given in evidence in mitigation of damages, according to the suggestion of several of the judges in Woodruff v. Brown, 2 Harr. 246. The judgment must he for the plaintiff, with costs.
Ogden, J.., concurred.
Judgment for demandant.
Cited in McLaughlin v. McLaughlin, 5 G. 2S. Qr. 194.